10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-01071-RSL Document 14-1 Filed 03/06/20 Page 1 of 3

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
RHONDA A. FLEMING,
Plaintiff, No. 2:19-cv-01071 RSL
Vv. ~[PROPOSED} ORDER TO CONTINUE
TRIAL AND RELATED CASE
HAL NEDERLAND N.V., a Curacao corporation; MANAGEMENT DATES

HAL ANTILLEN N.V., a Curacao corporation,
HOLLAND AMERICA LINE, INC., a Washington
for profit corporation, HOLLAND AMERICA LINE —
USA, INC., a Delaware for profit corporation and
HOLLAND AMERICA LINE N.V., a Curacao
corporation,

Defendants.

[PROPOSED] ORDER

 

 

Based upon parties’ Stipulated Motion, and the Court being fully advised in the
premises, IT IS NOW THEREFORE ORDERED, ADJUDGED, and DECREED, that the

following dates shall be amended as follows:

{29227-00590325;1}

—{PROPOSEBTORDER TO CONTINUE TRIAL AND RELATED LE GROS BUCHANAN
CASE MANAGEMENT DATES - Case No. 2:19-cv-01071 RSL & PAUL

4025 DELRIDGE WAY SW
Page 1 SUITE 500
SEATTLE, WASHINGTON 98106-1271
(206) 623-4990

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-01071-RSL Document 14-1 Filed 03/06/20 Page 2 of 3

 

Event

Current Date

Proposed Date

 

TRIAL DATE

September 14, 2020

March 1, 2021

 

Disclosure of expert testimony under FRCP
26(a)(2)

March 18, 2020

October 1, 2020

 

All motions related to discovery must be
noted on the motion calendar no later than
the Friday before discovery closes pursuant
to CR 7(d)(3) or CR 7(a)(2)(B)

April 17, 2020

October 1, 2020

 

 

 

Discovery completed by May 17, 2020 November 2, 2020
Settlement Conference May 31, 2020 November 20, 2020
All dispositive motions must be filed by and | June 16, 2020 December 1, 2020

noted on the motion calendar no later than
the fourth Friday thereafter (see CR 7(d)(3))

 

All motions in limine must be filed by and
noted on the motion calendar no earlier than
the THIRD Friday thereafter

August 17, 2020

January 29, 2021

 

Agreed pretrial order

September 2, 2020

February 15, 2021

 

 

Trial briefs, proposed voir dire questions,
proposed jury instructions, and trial exhibits
due

 

September 9, 2020

 

February 22, 2021

 

qh

DATED this

day of Moe th

, 2020.

 

 

 

fas § Canunk

THE HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT COURT JUDGE
WESTERN DISTRICT OF WASHINGTON

 

{29227-00590325;1}

[PROPOSED] ORDER TO CONTINUE TRIAL AND RELATED
CASE MANAGEMENT DATES - Case No. 2:19-cv-01071 RSL
Page 2

LE GROS BUCHANAN

& PAUL

4025 DELRIDGE WAY SW
SUITE 500
SEATTLE, WASHINGTON 98106-1271
(206) 623-4990

 
